358 S.W.3d 561 (2012)
Anthony CATES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96983.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jessica P. Meredith, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Anthony Cates ("Movant") appeals the denial of his Rule 24.035 motion without an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion without an evidentiary hearing because he alleged facts, not refuted by the record, that his plea counsel was ineffective for promising that he would only receive ten-year sentences for each of the first-degree robbery and armed criminal action counts, and thereby rendering Movant's guilty pleas involuntary, unknowing, and unintelligent.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the *562 detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).